DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 15, and 35-47 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed November 9 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments, the applicant states the amended claims 1, 11, 15, and 44 incorporate elements based on those previously recited in claims 48-51 which were previously indicated as allowable subject matter. However independent claims 1, 11, 15, and 41 recite newly amended claim feature of “wherein the timing alignment is identified based on the TA value and a step size associated with a granularity; and wherein the step size is inversely proportional to a SCS of the uplink transmission” is different in scope then previous dependent claims 48-51. The examiner explained this to the applicant in the telephonic interview conducted on October 28 2021. The examiner explained during the interview that an updated search was performed according to the request for consideration under AFCP 2.0 in which the prior art reference of Turtinen et al. (2021/0168749) was cited for teaching the newly amended claim feature in independent claims 1, 11, 15, and 41. Therefore a new grounds of rejection has been set forth for claims 1, 11, 15, and 35-47. 
see Pg. 11 of remarks). However the examiner respectfully disagrees as Turtinen with respect to Fig. 1 does not merely disclose SCS, but also discloses an associated timing adjustment granularity associated with the SCS (Turtinen, see Fig. 1 i.e., number of time samples Ts and time (ns) represent a granularity which associated to the SCS & [0054] i.e., timing adjustment granularities 120 for different numerologies 110…Each of the multiple numerologies may be associated with a timing adjustment granularity. The timing adjustment granularity may include a number of Ts and an associated time listed in ns (i.e., “step size”), [0063] i.e., Depending on the numerology, the step-size of the timing advance command may be changed). 

Therefore the time (ns) i.e., 520.8, 260.4, 130.2, 65.1, and 32.6 shown in Fig. 1 of Turtinen may represent a step size associated with a granularity (Turtinen, [0054] i.e., The timing adjustment granularity may include a number of Ts and an associated time listed in ns (i.e., “step size”), [0063] i.e., Depending on the numerology, the step-size of the timing advance command may be changed). The granularity includes the number of Ts and the associated time listed in ns shown in Fig. 1 which is associated with the SCS, (see Fig. 1 & Para’s [0046] i.e., The association between multiple numerologies and corresponding timing adjustment granularities is shown in Fig. 1 & [0054]). Therefore Turtinen does disclose the claim feature of “a step size associated with a granularity”, and not just SCS as argued by the applicant. 


In regards to the applicants argument of the step size associated with a granularity and inversely proportional to the SCS is “of an uplink transmission (transmitted after reception of a RAR) as recited in claim 1, the rejection is an obviousness rejection under 35 U.S.C. 103. Since Kim discloses the reception of RAR which includes timing adjustment information such as TA value to be used for uplink transmission (i.e., Msg3), (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), it would be obvious to one of ordinary skill that such timing advance information received in RAR as disclosed in Kim which is used for uplink transmission (i.e., Msg3) to include or use the timing adjustment or advance information received in the TA command granularity disclosed in Turtinen which is used for uplink transmission (Turtinen, see Para [0047] i.e., Once the user equipment receives the indication including the one or more timing adjustment command granularities, as well as timing adjustment command, the user equipment may transmit an uplink data transmission to the network node using the indicated timing adjustment granularity). That is the timing adjustment or advance granularity information of Turtinen which includes a step size associated with a granularity and which is inversely proportional to the SCS is used by the UE for performing uplink transmission. Therefore the references combined disclose the claim feature of “a step size associated with a granularity and inversely proportional to the SCS of an uplink transmission (transmitted after reception of a RAR) as recited in claim 1 according to obviousness rejection under 35 U.S.C. § 103. The same response to arguments explained for independent claim 1 is also applied to independent claims 11, 15, and 44 which recite similar features to independent claim 1. The dependent claims remain rejected over the prior art since they depend from the independent claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 11, 15, and 35-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US (2018/0098361) in view of Takeda et al. US (2020/0252180), further in view of KIM et al. US (2019/0230696), further in view of . 
 
Regarding Claim 1, Ji discloses a method performed by a user equipment (UE) (see Fig. 6 i.e., user equipment 600) in a wireless communication system, the method comprising: 

Receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Para’s [0046] i.e., a BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0079] i.e., RACH configuration), (see Para’s [0043] i.e., radio resource configuration (RRC) information related to random access channel (RACH) procedures, [0044] i.e., random-access procedure by transmitting a random access preamble…When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)…In some embodiments, the random-access preamble, the RAR, the connection request, and the connection response may be referred to as Msg 1, Msg 2, Msg, 3, and Msg 4, respectively, [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands) & [0080-0081] i.e., Msg 1 is configured in the RACH configuration & [0091]). 

transmitting a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0043] i.e., RRC configuration information related to RACH procedure, [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble (e.g., a physical signal including a predetermined sequence with no data bits). When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR), [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands), & [0080] i.e., Msg 1 is configured in the RACH configuration & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair (i.e., “active uplink BWP”) valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and 4) is established. The initial active DL/UL bandwidth part is confined within the UE minimum bandwidth for the given frequency band).

While Ji discloses transmitting the RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble, [0078], & [0080-0081] i.e., “In an embodiment, there is an initial active DL/UL bandwidth part pair” (i.e., “active uplink BWP”) “valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and Msg 4) is established” suggests the initial active DL/UL bandwidth part pair allocated for the UE will be used for Msg 1 and Msg 2 before the RRC connection (e.g., Msg 3 and 4) transmission), Ji does not disclose receiving a radio resource control (RRC) 

Takeda discloses receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like) [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling etc.), [0117] i.e., a plurality of BWPs are configured for the user terminal, [0119] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) may be configured for the user terminal & [0131] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) are configured for the user terminal, [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 
 
see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and transmitting a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Fig. 10 i.e., UL BWP #1 for PRACH & Para [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0115-0117] i.e., BWP configuration information received by the user terminal, [0119] i.e., UL BWP configured for the user terminal, [0131] i.e., The UL signal(s) is, for example, at least one of…a random access channel (for example, a Physical Random Access Channel (PRACH) & [0132-0133] i.e., Fig. 10 is a diagram to show an example of transmission of a UL signal in each UL BWP according to the third aspect & [0133-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

(Takeda suggests UL BWPs are configured for the user terminal (see Fig. 10 & Para’s [0114-0116] & [0131]) including an UL BWP configured for purposes of UL transmission of a random access preamble signal on the physical random access channel (PRACH) (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0131-0134] i.e., configuration information of a PRACH is included in UL BWP #1 & [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH)).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment which performs the RACH procedure including transmitting the RACH preamble to the base station as disclosed in Ji to receive RACH configuration information including information of an uplink bandwidth part BWP from one or more BWPs for uplink preamble PRACH transmission as disclosed in the teachings of Takeda who discloses a plurality of uplink (UL) BWPs may be configured for the user terminal because the motivation lies in Takeda for allocating resources of an UL BWP to the user terminal configured for PRACH preamble transmission on the uplink for efficiently performing the random access procedure.  

While Ji discloses receiving a random access response (Ji, see Para [0044] i.e., When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)) and performing the uplink transmission after the reception of the random access response (Ji, see Para [0044] i.e., Upon detecting the RAR, the UE 102 may transmit a connection request to the BS 104 to establish an RRC connection with the BS 104…Msg 3), the combination of Ji in view of Takeda does not disclose the claim features of receiving a random access response (RAR) including a timing advance (TA) value; and performing an uplink transmission after the reception of the RAR based on the TA value. However the claim features would be rendered obvious in view of KIM et al. US (2019/0230696).

KIM discloses receiving a random access response including a timing advance (TA) value; (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

and performing the uplink transmission after the reception of the random access response based on the TA value (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

KIM further discloses wherein the RACH resource configuration includes location information of the uplink BWP and SCS information of the uplink BWP (see Para’s [0088] i.e., PRACH configuration is provided through a higher layer signal (transmitted from an eNB), [0181] i.e., RACH resource…PRACH preamble and, possibly UL RACH message 3 such as Msg3 may be transmitted on the UL RACH resource…Alternatively, the size and location information on the time/frequency of the RACH resource are included in PRACH configuration & [0185] i.e., PRACH resource configuration may be transmitted on the PBCH…Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing). 

see Para [0087])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access response (RAR) received by the UE for performing uplink transmission as disclosed in Ji in view of Takeda to include the timing advance (TA) value included in the random access response (RAR) disclosed in KIM who discloses a UE performing uplink transmission after the reception of the random access response according to the TA value because the motivation lies in KIM for the UE achieving UL synchronization based on the timing advance (TA) information included in the random access response. 

While Kim discloses performing an uplink transmission after the reception of the RAR based on a timing offset corresponding to the TA value (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), wherein the timing offset is identified based on a SCS of the uplink transmission (see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing), the combination of Ji in view of Takeda, and further in view of Kim does not explicitly disclose the timing offset is a timing alignment. However the claim feature would be rendered obvious in view of CHO et al. US (2018/0249479). 

Cho discloses random access response information includes Timing Alignment (TA) representing timing offset information for synchronization, (see Para’s [0194] & [0226]).   

(Cho suggests the Timing Alignment (TA) which represents timing offset information is used for achieving synchronization (see Para [0194])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified timing offset information corresponding to the timing advance (TA) information received in the RAR which is used for achieving UL synchronization and wherein the timing offset is identified based on a SCS of the uplink transmission as 

While the combination of Ji in view of Takeda, further in view of Kim, and further in view of Cho discloses wherein the timing alignment is identified based on the TA value (Kim, see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information (i.e., “TA value”) for UL synchronization…The UE may perform UL transmission (of e.g., Msg3) according to the resource allocation information and the TA value in the RAR, [0204] i.e., In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing & Cho, see Para’s [0194] i.e., The random access response information includes Timing Alignment (TA) representing timing offset information for synchronization & [0226]), the references combined does not disclose the timing alignment is further identified based on a step size associated with a granularity; and wherein the step size is inversely proportional to a SCS of the uplink transmission. However the claim feature would be rendered obvious in view of Turtinen et al. US (2021/0168749). 

Turtinen discloses wherein a timing alignment (see Fig. 1 i.e., TA command granularity & Para [0002] i.e., timing adjustment or alignment) is identified based on a step size see Fig. 1 i.e., time (ns) 520.8, 260.4, 130.2, 65.1, & 32.6 may be step sizes) associated with a granularity, (see Fig. 1 i.e., number of time samples Ts and time (ns) represents a granularity), (see Fig. 1 & Para’s [0002-0003] i.e., management of uplink timing adjustment or alignment where multiple numerologies are used, [0046] i.e., The association between multiple numerologies and corresponding multiple timing adjustment granularities is shown in Fig. 1, [0054] i.e., timing adjustment granularities 120 for different numerologies 110…The timing adjustment granularity may include a number of Ts and an associated time listed in ns (i.e., “step size”), [0063] i.e., Depending on the numerology, the step-size of the timing advance command may be changed)

and wherein the step size is inversely proportional to a SCS of the uplink transmission (see Fig. 1 i.e., the time (ns) (i.e., “step size”) which decreases is inversely proportional to the SCS which increases for each granularity & Para’s [0002] i.e., uplink timing adjustment or alignment where multiple numerologies are used, [0009] i.e., transmitting an uplink transmission from the user equipment to the network node based on the indicated timing adjustment granularity, [0046] i.e., An example of a numerology may be subcarrier spacing. The association between multiple numerologies and corresponding multiple timing adjustment granularities is shown in Fig. 1, [0047] i.e., Once the user equipment receives the indication including the one or more timing adjustment command granularities, as well as timing adjustment command, the user equipment may transmit an uplink data transmission to the network node using the indicating timing adjustment granularity & [0054] i.e., Fig. 1 illustrates an example of a table of preferred timing adjustment granularities 120 for different numerologies 110. A numerology, for example, may be a SCS or any other characteristics of a subframe. The multiple numerologies shown in Fig. 1 are an SCS of 15 KHz, 30KHz, 60KHz, 120KHz, and 240KHz. Each of the multiple numerologies may be associated with a timing adjustment granularity. The timing adjustment granularity may include a number of Ts and an associated time listed in ns & [0064]).

(Turtinen suggests this indication of the timing adjustment granularity value from the network node may allow the user equipment to apply the appropriate or correct timing adjustment when multiple numerologies are available to the user equipment. Such embodiments may allow NR technology to efficiently support multiple numerologies within the same TAG (see Para [0047])),

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the timing alignment which is identified based on the TA value received in the RAR for performing uplink transmission as disclosed in Ji in view of Takeda, further in view of Kim, and further in view of Cho to be further identified based on a step size associated with a granularity, and wherein the step size is inversely proportional to a SCS of the uplink transmission as disclosed in the teachings of Turtinen who discloses a user equipment may transmit an uplink data transmission to a network node using a received indication including one or more timing adjustment command granularities associated with different numerologies because the motivation lies in Turtinen for allowing the user equipment to 

Regarding Claim 11, Ji discloses a base station (BS) (see Fig. 7, 700) in a wireless communication system, the BS comprising: a transceiver (see Fig. 7, 710); and a processor (see Fig. 7, 702) operably coupled to the transceiver (see Fig. 7, 710) and configured to: transmit a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Para’s [0046] i.e., a BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0079] i.e., RACH configuration), (see Para’s [0043] i.e., radio resource configuration (RRC) information related to random access channel (RACH) procedures, [0044] i.e., random-access procedure by transmitting a random access preamble…When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)…In some embodiments, the random-access preamble, the RAR, the connection request, and the connection response may be referred to as Msg 1, Msg 2, Msg, 3, and Msg 4, respectively, [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands) & [0080-0081] i.e., Msg 1 is configured in the RACH configuration & [0091]). 

see Para’s [0043] i.e., RRC configuration information related to RACH procedure, [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble (e.g., a physical signal including a predetermined sequence with no data bits). When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR), [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands), & [0080] i.e., Msg 1 is configured in the RACH configuration & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair (i.e., “active uplink BWP”) valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and 4) is established. The initial active DL/UL bandwidth part is confined within the UE minimum bandwidth for the given frequency band).

While Ji discloses receiving the RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble, [0078], & [0080-0081] i.e., “In an embodiment, there is an initial active DL/UL bandwidth part pair” (i.e., “active uplink BWP”) “valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and Msg 4) is established” suggests the initial active DL/UL bandwidth part pair allocated for the UE will be used for Msg 1 and Msg 2 before the RRC connection (e.g., Msg 3 and 4) transmission), Ji does not disclose transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), location information for the one or more uplink BWPs, and subcarrier spacing (SCS) information for the one or more uplink BWPs; and  receiving the RACH preamble on an active uplink BWP among the one or more uplink BWPs. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180).

Takeda discloses transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like) [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling etc.), [0117] i.e., a plurality of BWPs are configured for the user terminal, [0119] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) may be configured for the user terminal & [0131] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) are configured for the user terminal, [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

location information for the one or more uplink BWPs, (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and receiving a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Fig. 10 i.e., UL BWP #1 for PRACH & Para [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0115-0117] i.e., BWP configuration information received by the user terminal, [0119] i.e., UL BWP configured for the user terminal, [0131] i.e., The UL signal(s) is, for example, at least one of…a random access channel (for example, a Physical Random Access Channel (PRACH) & [0132-0133] i.e., Fig. 10 is a diagram to show an example of transmission of a UL signal in each UL BWP according to the third aspect & [0133-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

(Takeda suggests UL BWPs are configured for the user terminal (see Fig. 10 & Para’s [0114-0116] & [0131]) including an UL BWP configured for purposes of UL transmission of a random access preamble signal on the physical random access channel (PRACH) (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0131-0134] i.e., configuration information of a PRACH is included in UL BWP #1 & [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH)).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment which performs the RACH procedure including transmitting the RACH preamble to the base station as disclosed in Ji to receive RACH configuration information including information of an uplink bandwidth part BWP from one or more BWPs for uplink preamble PRACH transmission as disclosed in the teachings of Takeda who discloses a plurality of uplink (UL) BWPs may be configured for the user terminal because the motivation lies in Takeda for allocating resources of an UL BWP to the user terminal configured for PRACH preamble transmission on the uplink for efficiently performing the random access procedure.  

While Ji discloses transmitting a random access response (Ji, see Para [0044] i.e., When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)) and an uplink transmission is performed after the transmission of the random access response (Ji, see Para [0044] i.e., Upon detecting the RAR, the UE 102 may transmit a connection request to the BS 104 to establish an RRC connection with the BS 104…Msg 3), the combination of Ji in view of Takeda does not disclose the claim features of transmitting a random access response (RAR) including a timing advance (TA) value; and an uplink transmission is performed after the transmission of the RAR based on the TA value. However the claim features would be rendered obvious in view of KIM et al. US (2019/0230696).

KIM discloses transmitting a random access response including a timing advance (TA) value; (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

and wherein an uplink transmission is performed after the transmission of the random access response based on the TA value (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

KIM further discloses wherein the RACH resource configuration includes location information of the uplink BWP and SCS information of the uplink BWP (see Para’s [0088] i.e., PRACH configuration is provided through a higher layer signal (transmitted from an eNB), [0181] i.e., RACH resource…PRACH preamble and, possibly UL RACH message 3 such as Msg3 may be transmitted on the UL RACH resource…Alternatively, the size and location information on the time/frequency of the RACH resource are included in PRACH configuration & [0185] i.e., PRACH resource configuration may be transmitted on the PBCH…Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing). 

see Para [0087])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access response (RAR) transmitted to the UE for performing uplink transmission as disclosed in Ji in view of Takeda to include the timing advance (TA) value included in the random access response (RAR) disclosed in KIM who discloses a UE performing uplink transmission after the reception of the random access response according to the TA value because the motivation lies in KIM for the UE achieving UL synchronization based on the timing advance (TA) information included in the random access response. 

While Kim discloses an uplink transmission is performed after the transmission of the RAR based on a timing offset corresponding to the TA value (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), wherein the timing offset is identified based on a SCS of the uplink transmission (see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing), the combination of Ji in view of Takeda, and further in view of Kim does not explicitly disclose the timing offset is a timing alignment. However the claim feature would be rendered obvious in view of CHO et al. US (2018/0249479). 

Cho discloses random access response information includes Timing Alignment (TA) representing timing offset information for synchronization, (see Para’s [0194] & [0226]).   

(Cho suggests the Timing Alignment (TA) which represents timing offset information is used for achieving synchronization (see Para [0194])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified timing offset information corresponding to the timing advance (TA) information received in the RAR which is used for achieving UL synchronization and wherein the timing offset is identified based on a SCS of the uplink transmission as 

While the combination of Ji in view of Takeda, further in view of Kim, and further in view of Cho discloses wherein the timing alignment is identified based on the TA value (Kim, see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information (i.e., “TA value”) for UL synchronization…The UE may perform UL transmission (of e.g., Msg3) according to the resource allocation information and the TA value in the RAR, [0204] i.e., In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing & Cho, see Para’s [0194] i.e., The random access response information includes Timing Alignment (TA) representing timing offset information for synchronization & [0226]), the references combined does not disclose the timing alignment is further identified based on a step size associated with a granularity; and wherein the step size is inversely proportional to a SCS of the uplink transmission. However the claim feature would be rendered obvious in view of Turtinen et al. US (2021/0168749). 

Turtinen discloses wherein a timing alignment (see Fig. 1 i.e., TA command granularity & Para [0002] i.e., timing adjustment or alignment) is identified based on a step size see Fig. 1 i.e., time (ns) 520.8, 260.4, 130.2, 65.1, & 32.6 may be step sizes) associated with a granularity, (see Fig. 1 i.e., number of time samples Ts and time (ns) represents a granularity), (see Fig. 1 & Para’s [0002-0003] i.e., management of uplink timing adjustment or alignment where multiple numerologies are used, [0046] i.e., The association between multiple numerologies and corresponding multiple timing adjustment granularities is shown in Fig. 1, [0054] i.e., timing adjustment granularities 120 for different numerologies 110…The timing adjustment granularity may include a number of Ts and an associated time listed in ns (i.e., “step size”), [0063] i.e., Depending on the numerology, the step-size of the timing advance command may be changed)

and wherein the step size is inversely proportional to a SCS of the uplink transmission (see Fig. 1 i.e., the time (ns) (i.e., “step size”) which decreases is inversely proportional to the SCS which increases for each granularity & Para’s [0002] i.e., uplink timing adjustment or alignment where multiple numerologies are used, [0009] i.e., transmitting an uplink transmission from the user equipment to the network node based on the indicated timing adjustment granularity, [0046] i.e., An example of a numerology may be subcarrier spacing. The association between multiple numerologies and corresponding multiple timing adjustment granularities is shown in Fig. 1, [0047] i.e., Once the user equipment receives the indication including the one or more timing adjustment command granularities, as well as timing adjustment command, the user equipment may transmit an uplink data transmission to the network node using the indicating timing adjustment granularity & [0054] i.e., Fig. 1 illustrates an example of a table of preferred timing adjustment granularities 120 for different numerologies 110. A numerology, for example, may be a SCS or any other characteristics of a subframe. The multiple numerologies shown in Fig. 1 are an SCS of 15 KHz, 30KHz, 60KHz, 120KHz, and 240KHz. Each of the multiple numerologies may be associated with a timing adjustment granularity. The timing adjustment granularity may include a number of Ts and an associated time listed in ns & [0064])

(Turtinen suggests this indication of the timing adjustment granularity value from the network node may allow the user equipment to apply the appropriate or correct timing adjustment when multiple numerologies are available to the user equipment. Such embodiments may allow NR technology to efficiently support multiple numerologies within the same TAG (see Para [0047])),

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the timing alignment which is identified based on the TA value received in the RAR for performing uplink transmission as disclosed in Ji in view of Takeda, further in view of Kim, and further in view of Cho to be further identified based on a step size associated with a granularity, and wherein the step size is inversely proportional to a SCS of the uplink transmission as disclosed in the teachings of Turtinen who discloses a user equipment may transmit an uplink data transmission to a network node using a received indication including one or more timing adjustment command granularities associated with different numerologies because the motivation lies in Turtinen for allowing the user equipment to 

Regarding Claim 15, Ji discloses a user equipment (UE) (see Fig. 6 i.e., user equipment 600) in a wireless communication system, the UE comprising: a transceiver (see Fig. 6, 610); and a processor (see Fig. 6, 602) operably coupled to the transceiver (see Fig. 6, 610) and configured to: Receive a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Para’s [0046] i.e., a BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0079] i.e., RACH configuration), (see Para’s [0043] i.e., radio resource configuration (RRC) information related to random access channel (RACH) procedures, [0044] i.e., random-access procedure by transmitting a random access preamble…When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)…In some embodiments, the random-access preamble, the RAR, the connection request, and the connection response may be referred to as Msg 1, Msg 2, Msg, 3, and Msg 4, respectively, [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands) & [0080-0081] i.e., Msg 1 is configured in the RACH configuration & [0091]). 

see Para’s [0043] i.e., RRC configuration information related to RACH procedure, [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble (e.g., a physical signal including a predetermined sequence with no data bits). When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR), [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands), & [0080] i.e., Msg 1 is configured in the RACH configuration & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair (i.e., “active uplink BWP”) valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and 4) is established. The initial active DL/UL bandwidth part is confined within the UE minimum bandwidth for the given frequency band).

While Ji discloses transmitting the RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble, [0078], & [0080-0081] i.e., “In an embodiment, there is an initial active DL/UL bandwidth part pair” (i.e., “active uplink BWP”) “valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and Msg 4) is established” suggests the initial active DL/UL bandwidth part pair allocated for the UE will be used for Msg 1 and Msg 2 before the RRC connection (e.g., Msg 3 and 4) transmission), Ji does not disclose receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), location information for the one or more uplink BWPs, and subcarrier spacing (SCS) information for the one or more uplink BWPs; and  transmitting the RACH preamble on an active uplink BWP among the one or more uplink BWPs. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180).

Takeda discloses receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like) [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling etc.), [0117] i.e., a plurality of BWPs are configured for the user terminal, [0119] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) may be configured for the user terminal & [0131] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) are configured for the user terminal, [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 
 
location information for the one or more uplink BWPs, (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and transmitting a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Fig. 10 i.e., UL BWP #1 for PRACH & Para [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0115-0117] i.e., BWP configuration information received by the user terminal, [0119] i.e., UL BWP configured for the user terminal, [0131] i.e., The UL signal(s) is, for example, at least one of…a random access channel (for example, a Physical Random Access Channel (PRACH) & [0132-0133] i.e., Fig. 10 is a diagram to show an example of transmission of a UL signal in each UL BWP according to the third aspect & [0133-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

(Takeda suggests UL BWPs are configured for the user terminal (see Fig. 10 & Para’s [0114-0116] & [0131]) including an UL BWP configured for purposes of UL transmission of a random access preamble signal on the physical random access channel (PRACH) (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0131-0134] i.e., configuration information of a PRACH is included in UL BWP #1 & [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH)).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment which performs the RACH procedure including transmitting the RACH preamble to the base station as disclosed in Ji to receive RACH configuration information including information of an uplink bandwidth part BWP from one or more BWPs for uplink preamble PRACH transmission as disclosed in the teachings of Takeda who discloses a plurality of uplink (UL) BWPs may be configured for the user terminal because the motivation lies in Takeda for allocating resources of an UL BWP to the user terminal configured for PRACH preamble transmission on the uplink for efficiently performing the random access procedure.  

Ji, see Para [0044] i.e., When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)) and performing the uplink transmission after the reception of the random access response (Ji, see Para [0044] i.e., Upon detecting the RAR, the UE 102 may transmit a connection request to the BS 104 to establish an RRC connection with the BS 104…Msg 3), the combination of Ji in view of Takeda does not disclose the claim features of receiving a random access response (RAR) including a timing advance (TA) value; and performing an uplink transmission after the reception of the RAR based on the TA value. However the claim features would be rendered obvious in view of KIM et al. US (2019/0230696).

KIM discloses receiving a random access response including a timing advance (TA) value; (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

KIM further discloses wherein the RACH resource configuration includes location information of the uplink BWP and SCS information of the uplink BWP (see Para’s [0088] i.e., PRACH configuration is provided through a higher layer signal (transmitted from an eNB), [0181] i.e., RACH resource…PRACH preamble and, possibly UL RACH message 3 such as Msg3 may be transmitted on the UL RACH resource…Alternatively, the size and location information on the time/frequency of the RACH resource are included in PRACH configuration & [0185] i.e., PRACH resource configuration may be transmitted on the PBCH…Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing). 

(KIM suggests the random access response (RAR) includes timing advance (TA) information indicating timing offset information for UL synchronization (see Para [0087])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access response (RAR) received by the UE for performing uplink transmission as disclosed in Ji in view of Takeda to include the timing advance (TA) value included in the random access response (RAR) disclosed in KIM who discloses a UE performing uplink transmission after the reception of the random access response according to the TA value because the motivation lies in KIM for the UE achieving UL synchronization based on the timing advance (TA) information included in the random access response. 

While Kim discloses performing an uplink transmission after the reception of the RAR based on a timing offset corresponding to the TA value (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), wherein the timing offset is identified based on a SCS of the uplink transmission (see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing), the combination of Ji in view of Takeda, and further in view of Kim does not explicitly disclose the timing offset is a timing alignment. However the claim feature would be rendered obvious in view of CHO et al. US (2018/0249479). 

Cho discloses random access response information includes Timing Alignment (TA) representing timing offset information for synchronization, (see Para’s [0194] & [0226]).   

(Cho suggests the Timing Alignment (TA) which represents timing offset information is used for achieving synchronization (see Para [0194])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified timing offset information corresponding to the timing advance (TA) information received in the RAR which is used for achieving UL synchronization and 

While the combination of Ji in view of Takeda, further in view of Kim, and further in view of Cho discloses wherein the timing alignment is identified based on the TA value (Kim, see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information (i.e., “TA value”) for UL synchronization…The UE may perform UL transmission (of e.g., Msg3) according to the resource allocation information and the TA value in the RAR, [0204] i.e., In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing & Cho, see Para’s [0194] i.e., The random access response information includes Timing Alignment (TA) representing timing offset information for synchronization & [0226]), the references combined does not disclose the timing alignment is further identified based on a step size associated with a granularity; and wherein the step size is inversely proportional to a SCS of the uplink transmission. However the claim feature would be rendered obvious in view of Turtinen et al. US (2021/0168749). 

see Fig. 1 i.e., TA command granularity & Para [0002] i.e., timing adjustment or alignment) is identified based on a step size (see Fig. 1 i.e., time (ns) 520.8, 260.4, 130.2, 65.1, & 32.6 may be step sizes) associated with a granularity, (see Fig. 1 i.e., number of time samples Ts and time (ns) represents a granularity), (see Fig. 1 & Para’s [0002-0003] i.e., management of uplink timing adjustment or alignment where multiple numerologies are used, [0046] i.e., The association between multiple numerologies and corresponding multiple timing adjustment granularities is shown in Fig. 1, [0054] i.e., timing adjustment granularities 120 for different numerologies 110…The timing adjustment granularity may include a number of Ts and an associated time listed in ns (i.e., “step size”), [0063] i.e., Depending on the numerology, the step-size of the timing advance command may be changed)

and wherein the step size is inversely proportional to a SCS of the uplink transmission (see Fig. 1 i.e., the time (ns) (i.e., “step size”) which decreases is inversely proportional to the SCS which increases for each granularity & Para’s [0002] i.e., uplink timing adjustment or alignment where multiple numerologies are used, [0009] i.e., transmitting an uplink transmission from the user equipment to the network node based on the indicated timing adjustment granularity, [0046] i.e., An example of a numerology may be subcarrier spacing. The association between multiple numerologies and corresponding multiple timing adjustment granularities is shown in Fig. 1, [0047] i.e., Once the user equipment receives the indication including the one or more timing adjustment command granularities, as well as timing adjustment command, the user equipment may transmit an uplink data transmission to the network node using the indicating timing adjustment granularity & [0054] i.e., Fig. 1 illustrates an example of a table of preferred timing adjustment granularities 120 for different numerologies 110. A numerology, for example, may be a SCS or any other characteristics of a subframe. The multiple numerologies shown in Fig. 1 are an SCS of 15 KHz, 30KHz, 60KHz, 120KHz, and 240KHz. Each of the multiple numerologies may be associated with a timing adjustment granularity. The timing adjustment granularity may include a number of Ts and an associated time listed in ns & [0064])

(Turtinen suggests this indication of the timing adjustment granularity value from the network node may allow the user equipment to apply the appropriate or correct timing adjustment when multiple numerologies are available to the user equipment. Such embodiments may allow NR technology to efficiently support multiple numerologies within the same TAG (see Para [0047])),

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the timing alignment which is identified based on the TA value received in the RAR for performing uplink transmission as disclosed in Ji in view of Takeda, further in view of Kim, and further in view of Cho to be further identified based on a step size associated with a granularity, and wherein the step size is inversely proportional to a SCS of the uplink transmission as disclosed in the teachings of Turtinen who discloses a user equipment may transmit an uplink data transmission to a network node using a received indication 

Regarding Claim 35, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the method of claim 1, wherein the uplink BWP is activated among the one or more uplink BWPs (Ji, Para [0081] & Takeda, see Para [0009]), and wherein the random access preamble is transmitted based on a RACH resource configuration associated with the activated uplink BWP, (Ji, see Para’s [0044] & [0081] & KIM, see Para [0088], [0181], & [0185]).

Regarding Claim 36, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the method of claim 1, wherein the one or more uplink BWPs are configured based on the RRC message, (Ji, see Para’s [0043] i.e., RRC configuration information related to RACH procedures & [0081] i.e., uplink BWPs configured & Takeda, see Para [0034] i.e., RRC signaling).

Regarding Claim 37, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the method of claim 1, further comprising: activating a next uplink BWP (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection); 

Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection…A timer can enable a UE to switch the UE’s active DL bandwidth part to or from a default bandwidth part & Takeda, see Para’s [0032] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable (i.e., RACH resource is not configured), [0053-0054] & [0102] i.e., In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) (i.e., RACH resource is not configured) for a certain time period, the user terminal may deactivate the BWP. For example, in Figs. 2 to 6, since no PDSCH is scheduled in DL BWP #2 for the certain time period, the user terminal deactivates DL BWP#2…the user terminal deactivates DL BWP #2 and activates DL BWP#1 ); 
and performing a RACH procedure on the initial uplink BWP, (Ji, see Para’s [0043-0044] & [0080-0081]).  

Regarding Claim 38, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the BS of claim 11, wherein the active uplink BWP is activated among the one or more uplink BWPs (Ji, Para [0081] & Takeda, see Para [0009]), and wherein the RACH preamble is transmitted based on a RACH resource configuration associated with the activated uplink BWP, (Ji, see Para’s [0044] & [0081] & KIM, see Para [0088], [0181], & [0185]).

Ji, see Para’s [0043] i.e., RRC configuration information related to RACH procedures & [0081] i.e., uplink BWPs configured & Takeda, see Para [0034] i.e., RRC signaling).

Regarding Claim 40, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the BS of claim 11, wherein the processor is further configured to perform a RACH procedure on an initial uplink BWP (Ji, see Para’s [0043-0044] & [0080-0081]), wherein a next uplink BWP is activated (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection), and wherein the next uplink BWP is switched to an initial uplink BWP in case that a RACH resource is not configured for the next uplink BWP, (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection…A timer can enable a UE to switch the UE’s active DL bandwidth part to or from a default bandwidth part & Takeda, see Para’s [0032] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable (i.e., RACH resource is not configured), [0053-0054] & [0102] i.e., In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) (i.e., RACH resource is not configured) for a certain time period, the user terminal may deactivate the BWP. For example, in Figs. 2 to 6, since no PDSCH is scheduled in DL BWP #2 for the certain time period, the user terminal deactivates DL BWP#2…the user terminal deactivates DL BWP #2 and activates DL BWP#1 );

Regarding Claim 41, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the UE of claim 15, wherein the active uplink BWP is activated among the one or more uplink BWPs (Ji, Para [0081] & Takeda, see Para [0009]), and wherein the RACH preamble is transmitted based on a RACH resource configuration associated with the activated uplink BWP, (Ji, see Para’s [0044] & [0081] & KIM, see Para [0088], [0181], & [0185]).
 
Regarding Claim 42, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the UE of claim 15, wherein the one or more uplink BWPs are configured based on the RRC message, (Ji, see Para’s [0043] i.e., RRC configuration information related to RACH procedures & [0081] i.e., uplink BWPs configured & Takeda, see Para [0034] i.e., RRC signaling). 

Regarding Claim 43, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the UE of claim 15, wherein the processor is further configured to: activate a next uplink BWP (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection); 

and switching the next uplink BWP to an initial uplink BWP in case that a RACH resource is not configured for the next uplink BWP; (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection…A timer can enable a UE to switch the UE’s active DL bandwidth part to or from a default bandwidth part & Takeda, see Para’s [0032] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable (i.e., RACH resource is not configured), [0053-0054] & [0102] i.e., In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) (i.e., RACH resource is not configured) for a certain time period, the user terminal may deactivate the BWP. For example, in Figs. 2 to 6, since no PDSCH is scheduled in DL BWP #2 for the certain time period, the user terminal deactivates DL BWP#2…the user terminal deactivates DL BWP #2 and activates DL BWP#1 ); 

and perform a RACH procedure on the initial uplink BWP, (Ji, see Para’s [0043-0044] & [0080-0081]).  

Regarding Claim 44, Ji discloses a method performed by a base station (BS) (see Fig. 7, 700) in a wireless communication system, the method comprising: transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Para’s [0046] i.e., a BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0079] i.e., RACH configuration), (see Para’s [0043] i.e., radio resource configuration (RRC) information related to random access channel (RACH) procedures, [0044] i.e., random-access procedure by transmitting a random access preamble…When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)…In some embodiments, the random-access preamble, the RAR, the connection request, and the connection response may be referred to as Msg 1, Msg 2, Msg, 3, and Msg 4, respectively, [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands) & [0080-0081] i.e., Msg 1 is configured in the RACH configuration & [0091]). 

receiving a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0043] i.e., RRC configuration information related to RACH procedure, [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble (e.g., a physical signal including a predetermined sequence with no data bits). When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR), [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands), & [0080] i.e., Msg 1 is configured in the RACH configuration & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair (i.e., “active uplink BWP”) valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and 4) is established. The initial active DL/UL bandwidth part is confined within the UE minimum bandwidth for the given frequency band).

see Para’s [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble, [0078], & [0080-0081] i.e., “In an embodiment, there is an initial active DL/UL bandwidth part pair” (i.e., “active uplink BWP”) “valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and Msg 4) is established” suggests the initial active DL/UL bandwidth part pair allocated for the UE will be used for Msg 1 and Msg 2 before the RRC connection (e.g., Msg 3 and 4) transmission), Ji does not disclose transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), location information for the one or more uplink BWPs, and subcarrier spacing (SCS) information for the one or more uplink BWPs; and  receiving the RACH preamble on an active uplink BWP among the one or more uplink BWPs. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180).

Takeda discloses transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like) [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling etc.), [0117] i.e., a plurality of BWPs are configured for the user terminal, [0119] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) may be configured for the user terminal & [0131] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) are configured for the user terminal, [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 
 
location information for the one or more uplink BWPs, (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

see Fig. 10 i.e., UL BWP #1 for PRACH & Para [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0115-0117] i.e., BWP configuration information received by the user terminal, [0119] i.e., UL BWP configured for the user terminal, [0131] i.e., The UL signal(s) is, for example, at least one of…a random access channel (for example, a Physical Random Access Channel (PRACH) & [0132-0133] i.e., Fig. 10 is a diagram to show an example of transmission of a UL signal in each UL BWP according to the third aspect & [0133-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

(Takeda suggests UL BWPs are configured for the user terminal (see Fig. 10 & Para’s [0114-0116] & [0131]) including an UL BWP configured for purposes of UL transmission of a random access preamble signal on the physical random access channel (PRACH) (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0131-0134] i.e., configuration information of a PRACH is included in UL BWP #1 & [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH)).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment which performs the RACH procedure including transmitting the RACH preamble to the base station as disclosed in Ji to receive RACH configuration 

While Ji discloses transmitting a random access response (Ji, see Para [0044] i.e., When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)) and an uplink transmission is performed after the transmission of the random access response (Ji, see Para [0044] i.e., Upon detecting the RAR, the UE 102 may transmit a connection request to the BS 104 to establish an RRC connection with the BS 104…Msg 3), the combination of Ji in view of Takeda does not disclose the claim features of transmitting a random access response (RAR) including a timing advance (TA) value; and an uplink transmission is performed after the transmission of the RAR based on the TA value. However the claim features would be rendered obvious in view of KIM et al. US (2019/0230696).

KIM discloses transmitting a random access response including a timing advance (TA) value; (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

and wherein an uplink transmission is performed after the transmission of the random access response based on the TA value (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 
KIM further discloses wherein the RACH resource configuration includes location information of the uplink BWP and SCS information of the uplink BWP (see Para’s [0088] i.e., PRACH configuration is provided through a higher layer signal (transmitted from an eNB), [0181] i.e., RACH resource…PRACH preamble and, possibly UL RACH message 3 such as Msg3 may be transmitted on the UL RACH resource…Alternatively, the size and location information on the time/frequency of the RACH resource are included in PRACH configuration & [0185] i.e., PRACH resource configuration may be transmitted on the PBCH…Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing). 

(KIM suggests the random access response (RAR) includes timing advance (TA) information indicating timing offset information for UL synchronization (see Para [0087])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access response (RAR) transmitted to the UE for performing uplink transmission as disclosed in Ji in view of Takeda to include the timing advance (TA) value included in the random access response (RAR) disclosed in KIM who discloses a UE performing uplink transmission after the reception of the random access response according to the TA value because the motivation lies in KIM for the UE achieving UL synchronization based on the timing advance (TA) information included in the random access response. 
While Kim discloses an uplink transmission is performed after the transmission of the RAR based on a timing offset corresponding to the TA value (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing), the combination of Ji in view of Takeda, and further in view of Kim does not explicitly disclose the timing offset is a timing alignment. However the claim feature would be rendered obvious in view of CHO et al. US (2018/0249479). 
Cho discloses random access response information includes Timing Alignment (TA) representing timing offset information for synchronization, (see Para’s [0194] & [0226]).   

(Cho suggests the Timing Alignment (TA) which represents timing offset information is used for achieving synchronization (see Para [0194])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified timing offset information corresponding to the timing advance (TA) information received in the RAR which is used for achieving UL synchronization and wherein the timing offset is identified based on a SCS of the uplink transmission as disclosed in Ji in view of Takeda, and further in view of Kim to be identified as a timing alignment based on the teachings of Cho who discloses the random access response information includes Timing Alignment (TA) which represents timing offset information because the motivation lies in Cho that the Timing Alignment (TA) represents timing offset information which is used for achieving synchronization in the network system.     
While the combination of Ji in view of Takeda, further in view of Kim, and further in view of Cho discloses wherein the timing alignment is identified based on the TA value (Kim, see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information (i.e., “TA value”) for UL synchronization…The UE may perform UL transmission (of e.g., Msg3) according to the resource allocation information and the TA value in the RAR, [0204] i.e., In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing & Cho, see Para’s [0194] i.e., The random access response information includes Timing Alignment (TA) representing timing offset information for synchronization & [0226]), the references combined does not disclose the timing alignment is further identified based on a step size associated with a granularity; and wherein the step size is inversely proportional to a SCS of the uplink 

Turtinen discloses wherein a timing alignment (see Fig. 1 i.e., TA command granularity & Para [0002] i.e., timing adjustment or alignment) is identified based on a step size (see Fig. 1 i.e., time (ns) 520.8, 260.4, 130.2, 65.1, & 32.6 may be step sizes) associated with a granularity, (see Fig. 1 i.e., number of time samples Ts and time (ns) represents a granularity), (see Fig. 1 & Para’s [0002-0003] i.e., management of uplink timing adjustment or alignment where multiple numerologies are used, [0046] i.e., The association between multiple numerologies and corresponding multiple timing adjustment granularities is shown in Fig. 1, [0054] i.e., timing adjustment granularities 120 for different numerologies 110…The timing adjustment granularity may include a number of Ts and an associated time listed in ns (i.e., “step size”), [0063] i.e., Depending on the numerology, the step-size of the timing advance command may be changed)

and wherein the step size is inversely proportional to a SCS of the uplink transmission (see Fig. 1 i.e., the time (ns) (i.e., “step size”) which decreases is inversely proportional to the SCS which increases for each granularity & Para’s [0002] i.e., uplink timing adjustment or alignment where multiple numerologies are used, [0009] i.e., transmitting an uplink transmission from the user equipment to the network node based on the indicated timing adjustment granularity, [0046] i.e., An example of a numerology may be subcarrier spacing. The association between multiple numerologies and corresponding multiple timing adjustment granularities is shown in Fig. 1, [0047] i.e., Once the user equipment receives the indication including the one or more timing adjustment command granularities, as well as timing adjustment command, the user equipment may transmit an uplink data transmission to the network node using the indicating timing adjustment granularity & [0054] i.e., Fig. 1 illustrates an example of a table of preferred timing adjustment granularities 120 for different numerologies 110. A numerology, for example, may be a SCS or any other characteristics of a subframe. The multiple numerologies shown in Fig. 1 are an SCS of 15 KHz, 30KHz, 60KHz, 120KHz, and 240KHz. Each of the multiple numerologies may be associated with a timing adjustment granularity. The timing adjustment granularity may include a number of Ts and an associated time listed in ns & [0064])

(Turtinen suggests this indication of the timing adjustment granularity value from the network node may allow the user equipment to apply the appropriate or correct timing adjustment when multiple numerologies are available to the user equipment. Such embodiments may allow NR technology to efficiently support multiple numerologies within the same TAG (see Para [0047]))

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the timing alignment which is identified based on the TA value received in the RAR for performing uplink transmission as disclosed in Ji in view of Takeda, further in view of Kim, and further in view of Cho to be further identified based on a step size associated with a 

Regarding Claim 45, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the BS of claim 44, wherein the active uplink BWP is activated among the one or more uplink BWPs (Ji, Para [0081] & Takeda, see Para [0009]), and wherein the RACH preamble is transmitted based on a RACH resource configuration associated with the activated uplink BWP, (Ji, see Para’s [0044] & [0081] & KIM, see Para [0088], [0181], & [0185]).

Regarding Claim 46, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the BS of claim 44, wherein the one or more uplink BWPs are configured based on the RRC message, (Ji, see Para’s [0043] i.e., RRC configuration information related to RACH procedures & [0081] i.e., uplink BWPs configured & Takeda, see Para [0034] i.e., RRC signaling).

Regarding Claim 47, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the method of claim 44, further comprising performing a Ji, see Para’s [0043-0044] & [0080-0081]), wherein a next uplink BWP is activated (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection), and wherein the next uplink BWP is switched to an initial uplink BWP in case that a RACH resource is not configured for the next uplink BWP, (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection…A timer can enable a UE to switch the UE’s active DL bandwidth part to or from a default bandwidth part & Takeda, see Para’s [0032] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable (i.e., RACH resource is not configured), [0053-0054] & [0102] i.e., In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) (i.e., RACH resource is not configured) for a certain time period, the user terminal may deactivate the BWP. For example, in Figs. 2 to 6, since no PDSCH is scheduled in DL BWP #2 for the certain time period, the user terminal deactivates DL BWP#2…the user terminal deactivates DL BWP #2 and activates DL BWP#1);
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461